Citation Nr: 0518540	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  01-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The RO, in relevant part, denied 
service connection for an acquired psychiatric disorder, to 
include major depression with psychotic features and PTSD.  
In November 2003, the Board remanded the appeal for further 
development.

The veteran was scheduled for a March 2003 Board hearing; 
however, the record shows that he did not report to that 
hearing.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2004).   In November 2003, the Board remanded the appeal for 
further development.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran does 
not have PTSD caused by any event that occurred during his 
active military service.

2.  The evidence of record demonstrates that an acquired 
psychiatric disorder, identified as major depression, had its 
onset during the veteran's active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, an 
acquired  psychiatric disorder, identified as major 
depression, was incurred by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and evidence necessary to substantiate his claim.  
In an October 2001 letter, VA informed the veteran of the 
information and medical and lay evidence necessary to 
substantiate a claim for service connection.  In addition, VA 
provided the veteran with a copy of the appealed April 2001 
rating decision, September 2001 statement of the case, 
numerous supplemental statements of the case, and November 
2003 Board remand.  These documents provided notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the October 
2001 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked him to identify any 
relevant records, including medical and employment records, 
so that VA could request them on his behalf.  Lastly, in a 
March 2004 letter, VA asked him to inform VA of any 
additional information or evidence relevant to his claim and 
to send any information or evidence in his possession.  Thus, 
the Board finds that the veteran was informed of the evidence 
he was responsible for submitting and the evidence VA would 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also finds that the veteran was 
informed that he could submit any records in his possession 
relevant to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, a VA examination report, and statements made 
by the veteran in support of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the veteran was not provided a VCAA notice 
letter prior to the initial unfavorable rating decision; 
however, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the October 2001 and March 2004 letters, along 
with the above-mentioned correspondences, and subsequently 
readjudicated his claim in March 2005.  In addition, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements prior 
to the initial unfavorable rating decision is harmless error.  
Moreover, in light of the favorable action in this case, the 
Board finds that the veteran is not prejudiced by the 
adjudication of his claim based on the current record.  See 
Bernard, supra.  

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

If a psychosis manifested to a degree of 10 percent within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2004); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2004).  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f).

The veteran contends, in essence, that he has a psychiatric 
disorder, to include PTSD, that was incurred in or aggravated 
by active service.  He asserts that he suffered racial 
discrimination in the Navy while onboard the U.S.S. 
Forrestal.  

Initially, the Board finds that the veteran does not have 
PTSD.  In this regard, the Board notes a December 2004 VA 
examination report stating that the veteran does not have the 
stressors or symptomatology to support a diagnosis of PTSD.  
The Board finds this opinion to be highly probative because 
the opinion was based not only on a personal interview but 
also on a review of the veteran's claims file.  

The Board notes that the record contains medical evidence 
indicating a diagnosis of PTSD.  In this regard, the Board 
observes its duty to assess the credibility and weight to be 
given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Private psychiatric medical review forms dated in August 1999 
and January, February, April, and June 2000 all contain an 
impression of PTSD.  The Board observes, however, that the 
diagnosis of PTSD is merely conclusory and not supported by 
any rationale.  

The Board acknowledges the veteran's contentions that he has 
PTSD that is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

With respect to a psychiatric disorder other than PTSD, the 
Board notes the following evidence of record.

Prior to entry into service, a November 1971 private hospital 
note reflects a history of an automobile accident three weeks 
prior to admission and complaints of blacking out, 
nervousness, and pain in the left knee.  Diagnoses included 
nervousness.

The veteran's service medical records contain complaints of 
stress and hives.  

An August 1972 entry reflects complaints of hives and a 
nervous condition.

A September 1972 entry reflects an angioneurotic edema 
brought on by a "nervous condition" that responds to Valium 
and is associated with shaking hands.

An October 1972 entry reflects that the veteran was on report 
for leaving his watch without proper relief.  Another entry 
later that month reflects that Valium does not seem to help 
the hives at all, but a subsequent October 1972 entry reveals 
the veteran's statement that Valium does work and was 
continued.  

A November 1972 entry reflects the veteran's complaints of 
being under great stress and that he had many worries aboard 
his ship.  The entry shows that he was seen by the psychiatry 
department, which found him to be an emotionally immature, 
impulsive man who did not want to be on his ship but was not 
psychologically minded, was not interested in finding a 
psychological basis for his hives, and was more interested in 
using his disease to get off the ship.

A February 1975 separation examination report reflects normal 
psychiatric findings.

Post-service private medical records show mental health 
treatment as early as January 1982, at which time the veteran 
was in an automobile accident and diagnosed with a psychotic 
reaction.  Subsequent treatment reports dating from November 
1998 to July 2000 include diagnoses of depression, major 
depression with psychotic features, and drug and alcohol 
abuse.

A December 2004 VA examination report reflects a history of a 
stressful experience in the Navy while aboard the U.S.S. 
Forrestal due to racial discrimination, including delayed 
promotions and unnecessary discipline.  The veteran reported 
suffering from urticaria during service that has bothered him 
since.  The examiner noted a December 1972 entry in the 
veteran's service medical records describing him "as an 
emotionally immature compulsive man who did not want to be on 
the ship."  The veteran admitted that the Navy was stressful 
to him and that he began to break out in this rash because it 
was the first time that he had ever been away from home.  

The veteran reported disciplinary problems in high school 
resulting in several suspensions; he would get into fights 
with other students.  In addition, the veteran reported 
getting married prior to entering the military in 1970, 
divorcing in 1980.  He stated that he was out of control at 
that time in his life and that he had a hard time fitting in 
socially.  He also recalled that he was depressed.  Lastly, 
he reported working for a steel company both before and after 
service; and that although he was troubled by a bad leg the 
reasons for his retirement in 2001 were mostly mental, noting 
that he could not take rejection and that his self esteem was 
very low.

The examiner stated that the veteran shows clear evidence of 
a depressive disorder characterized by hypersomnia, low self 
esteem, weight loss, lethargy, isolation, crying spells, 
concentration difficulties, and suicidal ideation but no 
intent.  The examiner also noted that the veteran has been 
troubled most of his life by alcohol and drug abuse.  

The examiner opined that it is clear that the veteran suffers 
from depression and that this depression dates back to his 
years in the Navy.  He added that the veteran's urticaria can 
be traced back to his military tour and that there are 
military records to indicate not only that he suffered from 
this condition but also that he was having difficulty 
tolerating the stress of being aboard ship.  The examiner 
noted that urticaria is in fact partially stress related and 
it could very well be that the veteran's difficulties aboard 
the ship contributed to this disorder.  

In addition, the examiner noted that the veteran suffered 
from interpersonal difficulties throughout his life, having 
trouble in high school, in the military where he was court-
martialed for failing to carry out an order, and throughout 
his career at the steel company.  The examiner also noted the 
veteran's current complaints of difficulties with his 
neighbors.  The examiner concluded that it appears that the 
veteran has several conditions that were aggravated by his 
experience in the military.  Lastly, the examiner diagnosed 
the veteran with major depression, recurrent; and alcohol 
abuse.

In sum, the above evidence shows that a psychiatric disorder 
was not diagnosed in service; that the first mental health 
treatment of record dates to January 1982, which is almost 7 
years after separation from service; and that the first 
diagnosis of a psychiatric disorder is dated in November 
1988, which is over 13 years after separation from service.  
On the other hand, the evidence also shows that the veteran 
complained of stress, nervousness, and a skin disorder in 
service; that the veteran developed a skin disorder in 
service that has been attributed in part to stress; and that 
the veteran's major depression has been opined as dating back 
to service.  

Given the evidence of record, the Board finds that there is 
an approximate balance of positive and negative evidence 
regarding the veteran's claim.  When the evidence is in such 
relative equipoise, the Board must give the veteran the 
benefit of the doubt.  Consequently, the Board finds that 
entitlement to service connection for an acquired psychiatric 
disorder, identified as major depression, is warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, identified as major depression, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


